Title: From George Washington to Elisha Sheldon, 18 February 1783
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Qrs feby 18. 1783
                        
                        B. General Hazen—represents to me, that Lt Kinney of your Regiment was some time since apprehended, below the
                            Enemys lines, on suspicion of being concerned in illicit Trade and was sent up to the Cantonment at Pompton—where he was
                            ordered by Gen. Hazen to remain—till the matter was examined into & decided or till he should be permitted to
                            depart—notwithstanding which Orders, he left the Cantonment without leave & has not since been heard of.
                        Should this Officer have Joined his Regiment, or whenever he does join it—I am to desire that you will
                            immediately Arrest him, and send him to Head Quarters that his Conduct may be enquired into—I am.
                    